UNITED STATES DISTRICT COURT : Cus |
SOUTHERN DISTRICT OF NEW YORK ey ,

oss “ “on Xx 7 hy CH ifs

 

 

PBR SALES, LLC, : i DATE! PILED. —
Plaintiff, if Sl - (20 1G

anqerras te
Se SSN SSS laiineee

ORDER
V.

LIBERTY PETROLEUM TRADING 18 CV 11639 (VB)
INTERNATIONAL, LLC,

Defendant. :
ne -X

 

On December 13, 2018, plaintiff PBR Sales, LLC commenced this breach of contract action
against defendant Liberty Petroleum International LLC. (Doc. #1). On January 29, 2019, defendant
answered the complaint and asserted counterclaims for breach of contract and negligent
misrepresentation. (Doc. #12).

On September 24, 2019, the Court granted Gary Michael Fellner and Russel Louis Porter’s
application to withdraw as counsel of record, and ordered plaintiff to engage new legal representation
by October 25, 2019. (Doc. #29).

The September 24 Order warned plaintiff, in bold and underlined font, that this case will be
dismissed if plaintiff failed to engage new counsel by October 25. (Doc. #29),

Plaintiff did not engage new counsel by October 25. Thus, on November 1, 2019, the
Court extended to November 8, 2019, plaintiffs time to engage new legal representation. (Doc.
#30).

The November 1 Order warned plaintiff, in bold and underlined font, that this case will
be dismissed if plaintiff failed to obtain new legal representation by November 8. (Doc. #30).
The Order further noted: ‘This is plaintiffs last warning.” (Id.).

To date, the docket indicates plaintiff has failed to engage counsel in contravention of
Court orders.

Having ignored multiple Court orders, the Court concludes plaintiff has abandoned its
case. Accordingly, plaintiffs claims against defendant are DISMISSED WITH PREJUDICE for
failure to prosecute and failure to comply with Court orders. See Fed. R. Civ. P. 41(b).

By December 3, 2019, defendant shall notify the Court whether its counterclaims shall
proceed, and, if so, whether defendant intends to seek a default judgment against plaintiff.
The Clerk is instructed to mail copy of this Order to plaintiff at the following address:

PBR Sales, LLC
2 Westchester Park Drive
White Plains, NY 10604

Dated: November 19, 2019 SO ORDERED:
White Plains, NY /

 

Vincent L. Briccetti
United States District Judge
